DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-6 and 19-23 have been presented for examination.
Claims 2, 3, and 7-18 have been canceled.
Claims 21-23 are new.
Claims 1, 4-6 and 19-23 are rejected.

Response to Arguments
Applicant's arguments/amendments filed 06/06/2022 have been fully considered. The rejection of the claims under 35 U.S.C. 112(b) is withdrawn in view of the amendment to the claims. 
Applicant’s arguments/amendments regarding the rejection of the claims under 35 U.S.C. 101 have been fully considered but they are not persuasive.
Applicant argues on pg. 5 paragraph 2 that the claims recite subject matter that cannot practically be performed in the human mind such as “a human cannot mentally output the vane geometry to an additive manufacturing system adapted to form a solid representation of the vane geometry and manufacture the fluid flow guide vane comprising the solid representation of the vane geometry, wherein the fabrication of the fluid flow guide vane by the additive manufacturing system is controlled in response to the outputted vane geometry.” Examiner agrees that these additional elements cannot practically be performed by the human mind. However, as shown in the 101 analysis, while these additional elements do not recite the abstract idea, they are viewed as insignificant extra-solution activity that to not integrate the abstract idea into a practical application or provide significantly more than the abstract idea. Therefore, the claims direct to an abstract idea without significantly more.
Applicant further argues on pg. 5 paragraph 3 and similarly on pg. 8 paragraph 2 that the claims are directed to more than just mathematical computations and recite controlling manufacture and fabrication of a physical fluid flow guide vane by an additive manufacturing system. Examiner respectfully disagrees and asserts that the “controlling” is recited at such a high level of generality that it amounts to insignificant application of instructing an additive manufacturing system (e.g. a 3D printer) to manufacture the design. This is similar to the insignificant application of a printer printing a generated menu ( see MPEP 2106.05(g) ii. Printing or downloading generated menus, Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55.).
Applicant further argues on pg. 7 paragraph 2 that the claims are directed to a specific technical solution to a practical application that address the making of a fluid flow guide vane that transforms an input flow into a desired output flow and there is a need for a method in which a complex flow field may be created by a flow-conditioning advice. However, Examiner notes that the claims do not positively recite actually using the manufactured fluid flow guide to transform an input flow into an output flow, therefore the claims do not reflect a technical improvement of physically producing a desired flow pattern.
Applicant further argues on pg. 8 paragraph 2 that “As in Diehr the pending claims are directed to a process of manufacturing a fluid flow guide vane wherein the fabrication of the fluid flow guide vane by the additive manufacturing system is controlled in response to determined vane geometry, and thus is tied to a practical application.” Examiner respectfully disagrees and asserts that the claimed invention is not analogous to Diehr. Diehr recites specific steps for controlling or operating a rubber-molding press. In the instant application, there are no such similar steps of operating a device. Diehr recites steps for a computer performing calculations in order to automatically open the press. In contrast, the claimed invention recites steps for designing a wind vane, where after completing the design it is then manufactured. The additional element of “controlling” is recited at such a high level of generality that it amounts to insignificant application of instructing an additive manufacturing system to manufacture the design.
Applicant further argues on pg. 8 paragraph 3 that the analysis does not consider additional elements in that claims that provide an inventive concept and on pg. 9 paragraph 2 that the claims recite additional elements that amount to significantly more than the alleged abstract idea. Examiner respectfully disagrees and asserts that any of the alleged improvements are an improvement to the abstract idea of determining a vane geometry and are not an improvement to a technology or technical field. The judicial exception alone cannot provide the improvement but the improvement can be provided by one or more additional elements (see MPEP2106.05(a)). However, in this case, the additional elements are viewed as insignificant extra-solution activity that do not integrate the abstract idea into a practical application or provide significantly more than the abstract idea.
The rejection under 35 U.S.C. 101 is maintained.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-6 and 19-23 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 In view of Step 1 of the analysis, claims 1, 4-6 and 19-23 are directed to a statutory category as a process.
In view of Step2A, Prong One, the claims are directed to a judicial exception as an abstract idea in the form of mathematical concepts and mental processes. Claim 1 recites:
creating lines on a plot representing lines everywhere parallel to said desired flow profile based, at least in part, upon the array of desired velocity vectors;
creating vane lines on said plot represented by lines everywhere perpendicular to said parallel lines;
querying an input vector field to determine a turning angle that transforms the input flow into the desired output flow along the vane lines;
using said turning angle to determine a vane geometry that transforms the input flow into the output flow at said vane lines.

The limitation of “creating lines on a plot representing lines everywhere parallel to said desired flow profile based, at least in part, upon the array of desired velocity vectors”, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind including the use of pen and paper. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “creating lines” in the context of this claim encompasses the user mentally imagining lines parallel to a flow and then drawing them on a plot. 
Similarly, the limitation of “creating vane lines on said plot represented by lines everywhere perpendicular to said parallel lines”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind including the use of pen and paper. For example, “creating vane lines” in the context of this claim encompasses the user mentally determining lines that are perpendicular to the parallel lines. 
The limitation of “querying an input vector field to determine a turning angle that transforms the input flow into the desired output flow along the vane lines”, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind including the use of pen and paper as well as mathematical concepts. That is, nothing in the claim element precludes the step from practically being performed in the mind or from encompassing mathematical concepts. For example, “determine a turning angle” in the context of this claim encompasses the user mentally calculating a turning angle based on the input data as well as mathematical functions and calculations for performing the limitation.
Similarly, the limitation of “using said turning angle to determine a vane geometry that transforms the input flow into the output flow at said vane lines”, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind including the use of pen and paper as well as mathematical concepts. That is, nothing in the claim element precludes the step from practically being performed in the mind or from encompassing mathematical concepts. For example, “determine a vane geometry” in the context of this claim encompasses the user manually designing a vane geometry based on the turning angle as well as mathematical functions and calculations for performing the limitation.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Additionally, if the claim encompasses mathematical concepts then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
In view of Step 2A, Prong Two, this judicial exception is not integrated into a practical application. The additional element of “obtaining an array of desired velocity vectors from within the input flow” is viewed as insignificant extra-solution activity of mere data gathering and selecting a particular data source or type of data to be manipulated (see MPEP 2106.04(d) and 2106.05(g)). The additional element “wherein said vane geometry is outputted to an additive manufacturing system adapted to form a solid representation of the vane geometry at said vane lines” is viewed as insignificant extra-solution activity of mere data output and insignificant application (See MPEP 2106.05(g) “ii. Printing or downloading generated menus, Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55”). The additional limitation of “manufacturing the fluid flow guide vane comprising the solid representation of the vane geometry, wherein the fabrication of the fluid flow guide vane by the additive manufacturing system is controlled in response to the outputted vane geometry” is viewed as insignificant extra-solution activity of insignificant application (See MPEP 2106.05(g) “ii. Printing or downloading generated menus, Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55”). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
In view of Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of “obtaining an array of desired velocity vectors from within the input flow”; “wherein said vane geometry is outputted to an additive manufacturing system adapted to form a solid representation of the vane geometry at said vane lines”; and “manufacturing the fluid flow guide vane comprising the solid representation of the vane geometry, wherein the fabrication of the fluid flow guide vane by the additive manufacturing system is controlled in response to the outputted vane geometry” are viewed as insignificant extra-solution activity as described in Step 2A prong two and do not amount to significantly more than the abstract idea. The claim as a whole directs to an abstract idea without significantly more and is not patent eligible.

Claims 4-6 and 19 further limit the “Mental Processes” and “Mathematical Concept” abstract idea of claim 1 with additional limitations that can be practically performed in the mind and/or encompass mathematical concepts and recite the judicial exception. The claims do not recite any additional elements and therefore do not integrate that abstract idea into a practical application or provide significantly more than the abstract idea.
Claim 20 further limits the abstract idea of claim 1 with the additional element “wherein an array of desired velocity vectors is obtained from computational fluid dynamics or measurements from an experiment within the input flow” however this additional element is viewed as insignificant extra-solution activity of selecting a particular data source or type of data to be manipulated (see MPEP 2106.04(d) and 2106.05(g)) and does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.
Claims 21-23 further limit the “Mental Processes” and “Mathematical Concept” abstract idea of claim 1 with additional limitations that can be practically performed in the mind. These claims recite details describing the guide vane which a designer could mentally and/or with the use of pen and paper include in the design of the fluid flow guide vane. The claims do not recite any additional elements and therefore do not integrate that abstract idea into a practical application or provide significantly more than the abstract idea.

Examiner’s Comment
Examiner notes that the claims are not rejected under the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
WO 2011017780 A2 teaches determining shape of inlet guide vane (pg. 6 bullet points).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ERIC JENSEN whose telephone number is (571)270-1666.  The examiner can normally be reached on Monday-Thursday 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.E.J./Examiner, Art Unit 2147                                                                                                                                                                                                        

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147